           Case 5:21-cv-00601 Document 1 Filed 06/23/21 Page 1 of 8



                      UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF TEXAS


WAYNETTE NORRIS,                             §            CASE NO. 5:21-CV-00601
PLAINTIFF                                    §
                                             §
                                             §
VS.                                          §   THE HONORABLE ________________
                                             §
UNITED STATES OF AMERICA,                    §
DEFENDANT                                    §
                                             §


          COMPLAINT FOR TEMPORARY RESTRAINING ORDER


       NOW INTO COURT, through undersigned counsel, comes Plaintiff WAYNETTE

NORRIS, who petitions to this Honorable Court for a Temporary Restraining Order

under the Federal Rules of Civil Procedure because she stands to suffer immediate and

irreparable injury if the United States is improperly garnishing her wages due to

defects in the wage garnishment hearing that never occurred.

                               I.    PARTIES

       Complainant WAYNETTE NORRIS is an individual of the full age of majority and

resident of Universal City, Bexar County, Texas.

       Respondent is the UNITED STATES OF AMERICA, through the 1) Department of

the Treasury, Bureau of the Fiscal Service, Austin, Texas, and 2) Internal Revenue

Service, Austin, Texas.




                                             1
NORRIS - COMPLAINT FOR TRO- JFD/RBE/PTB/SG
           Case 5:21-cv-00601 Document 1 Filed 06/23/21 Page 2 of 8




                            II. JURISDICTION AND VENUE

       This Court has original jurisdiction over this matter because the issue arises

under a federal question. Venue is proper because Plaintiff WAYNETTE NORRIS is

domiciled in the Western District of Texas.

                           III. ARGUMENT & AUTHORITIES

       On or about June 9, 2020, Plaintiff WAYNETTE NORRIS sent a written request

to the United States for a hearing on her wage garnishment after San Antonio Military

Medical Center refused to bill her heath insurance carrier for payment of medical

treatment that Plaintiff received at San Antonio Military Medical Center. (See Exhibit

“1,” U.S. threat of garnishment). Thereafter, Plaintiff WAYNETTE NORRIS did not hear

from the United States and, she believed the issue was delayed because of the

pandemic. However, in total shock and disbelief, the United States has now told the

plaintiff that it intends to garnish her wages without a hearing unless she files a

lawsuit in federal court. Accordingly, the Plaintiff shows that the United States has

consented to this lawsuit as evidenced by its correspondence of May 13, 2021.

       The purpose of a Temporary Restraining Order (TRO) is to keep the subject

matter of the litigation in status quo until a hearing can be held on an application for

a temporary injunction. See Cannan v. Green Oaks Apts., 758 S.W. 2d 753, 755 (Tex.

1988). The defendant United States of America has failed to provide due notice of a

hearing to Plaintiff WAYNETTE NORRIS. Plaintiff will suffer irreparable harm and her

personal finances will be prejudiced beyond repair if this garnishment attaches. It is

probable that Plaintiff will not owe Defendant any money after a trial on the merits

                                             2
NORRIS - COMPLAINT FOR TRO- JFD/RBE/PTB/SG
           Case 5:21-cv-00601 Document 1 Filed 06/23/21 Page 3 of 8




because Defendant refuses to accept the evidence submitted by the Plaintiff and to

conduct a hearing with the evidence. The Defendant’s refusal to grant a hearing and

begin garnishment against the Plaintiff is unjust and unwarranted. Rule 65(1) of the

Federal Rules of Civil Procedure permits such an injunction because the Defendant

has been served with notice upon the filing of this Complaint.

       Plaintiff WAYNETTE NORRIS stands to lose 15% of her respective wages without

so much as a hearing, because during the COVID-19 pandemic, the United States

claims that it sent documents to the Plaintiff that Plaintiff does not recall receiving.

No proof of such service exists has been yet provided. Shortly after May 13, 2021, the

Defendant United States sent correspondence to the Plaintiff, indicating that she failed

to produce documents despite the fact that she had not been asked to produce

documents. The United States has declared that the Plaintiff’s purported failure to

produce documents for a hearing allows them to garnish her wages without a hearing.

       Plaintiff Waynette Norris shows this Court that she has no recollection of

receiving and she denies receiving a notice to produce documents after she requested

a hearing on June 9, 2020.

       Pursuant to Karamchandi v. Ground Technology, Inc., 678 S.W. 2d 580, 582

(Tex, App. –Houston [14th Dist.] 1984, writ dism’d), the Plaintiff has made a prima

facie case showing that the United States will irreparably damage the Plaintiff

Waynette Norris, without her having the benefit of an evidentiary hearing as provided

by law. A temporary restraining order and subsequent injunctive relief is necessary

because the Plaintiff has no adequate remedy at law.

                                             3
NORRIS - COMPLAINT FOR TRO- JFD/RBE/PTB/SG
           Case 5:21-cv-00601 Document 1 Filed 06/23/21 Page 4 of 8




       In factually analogous cases, Texas Appellate Courts have held when, as here,

the Plaintiff alleges that the status quo would be disturbed and that irreparable harm

would ensue in the absence of an order restraining the defendant, a temporary

injunction is the only adequate remedy at law. For example, in Karamchandi v.

Ground Technology, Inc. 678 SW. 2d 580, 582 (Tex. App. – Houston [14th Dist.] 1984,

writ dism’d), the trial court did not abuse its discretion in granting a temporary

restraining order and injunction to enjoin a 40% shareholder, seeking liquidation of

corporate assets, from writing letters to corporate clients seeking assistance that such

an injunction was granted to prevent harm from private communication and to

preserve the status quo. Id. at 582.

       Here, the United States admits that it received a request for hearing on June 9,

2020, during the world-wide pandemic of COVID-19. During the pandemic, the

Plaintiff WAYNETTE NORRIS does not recall receiving any notice to produce evidence

or to appear at a hearing regarding her evidence. However, the United States has now

declared to the Plaintiff WAYNETTE NORRIS that her wages will be garnished up to

15% of her discretionary income because the United States will not give WAYNETTE

NORRIS her evidentiary hearing. Plaintiff has no option but to seek injunctive relief

from this Court, and prohibit any garnishments of Plaintiff’s wages until after a

hearing is held on same. As Karamchandi explains, when there is irreparable harm,

and no adequate remedy at law is available to the moving party, a temporary

restraining order is the only relief practical to maintain the status quo. Such relief is

required and necessary in the case at bar. Karamchandi, 678 S.W. 2d at 580-82.

                                             4
NORRIS - COMPLAINT FOR TRO- JFD/RBE/PTB/SG
            Case 5:21-cv-00601 Document 1 Filed 06/23/21 Page 5 of 8




            IV. REQUEST FOR HEARING ON PRELIMINARY INJUNCTION

       Plaintiff requests a hearing on a preliminary injunction as soon as practical to

prohibit the continuing threat of irreparable harm as well as the spoliation of evidence.

The purpose of a temporary injunction is to preserve the status quo of the subject

matter of the litigation until a final hearing can be held on the merits of the case. See

Butnaru v. Ford Motor Co., 84 S.W. 3d 198, 204 (Tex. 2002). Plaintiff has exercised due

diligence in prosecuting this claim.

      Upon final hearing, Plaintiff will have a probable right to relief.

                                V. BOND NOT REQUIRED

             Plaintiff requests that the Court issue the temporary restraining order,

and in lieu of a surety bond, Plaintiff requests that the Court accept a signature bond.

The United States will not suffer any damages by a restraining order. Accordingly, a

surety bond would be meaningless.

                              VI. CONDITION PRECEDENT

             All administrative conditions precedent have been performed or have

occurred.

       VII. AFFIDAVITS ATTACHED & INCORPORATION BY REFERENCE

             Plaintiff incorporates by reference the affidavit and evidence attached to

this motion and incorporates same by reference as set forth fully herein for all purpose.




                                             5
NORRIS - COMPLAINT FOR TRO- JFD/RBE/PTB/SG
           Case 5:21-cv-00601 Document 1 Filed 06/23/21 Page 6 of 8




                               VIII. PRAYER FOR RELIEF

             WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully

prays that this Honorable Court find and hold that Plaintiff has made a prima facie

case showing of imminent irreparable harm; that Plaintiff has shown a probability of

success on the merits; that wage garnishment without a hearing is egregious; that

Defendant be ordered to cease and desist from with evidence in this case; that a

temporary restraining order be issued and an order signed as submitted by Plaintiff;

that this Court entertain and set for hearing Plaintiff’s request for a permanent

injunction; and further grant Plaintiff all other relief whether in law or in equity upon

which she may show herself justly entitled.

                             CERTIFICATION AND CLOSING


             Under Federal Rule of Civil Procedure 11, by signing below, I certify to

the best of my knowledge, information, and belief this complaint: (1) is not being

presented for an improper purpose, such as to harass, cause unnecessary delay, or

needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the

factual contentions have evidentiary support of, if specifically so identified, will

likely have evidentiary support after a reasonable opportunity for further

investigation or discovery; (4) the complaint otherwise complies with the

requirements of Rule 11.




                                             6
NORRIS - COMPLAINT FOR TRO- JFD/RBE/PTB/SG
           Case 5:21-cv-00601 Document 1 Filed 06/23/21 Page 7 of 8




                                        RESPECTFULLY SUBMITTED,

                                        DESOUZA LAW, PC
                                        3201 CHERRY RIDGE DR., SUITE C-300
                                        SAN ANTONIO, TEXAS 78230
                                        210/ 714-4215 – PHONE
                                        210/496-0060 – FACSIMILE

                                        BY: /S/ Jason F. DeSouza
                                        JASON F. DESOUZA
                                        WDTX BAR NO.: 24073255
                                        jason@jfdlawfirm.com

                                        BY: /S/ Paul Bowers
                                        PAUL BOWERS
                                        WDTX BAR NO.: 24078247
                                        paul@jfdlawfirm.com


                                        BY: /S/ Robert B Evans
                                        ROBERT B EVANS
                                        STATE BAR NO.: 24034767
                                        robby@jfdlawfirm.com
                                        WDTX: ADMISSION PENDING




                                             7
NORRIS - COMPLAINT FOR TRO- JFD/RBE/PTB/SG
           Case 5:21-cv-00601 Document 1 Filed 06/23/21 Page 8 of 8




                             CERTIFICATE OF SERVICE

      This will certify that a true and correct copy of the above and forgoing
instrument was duly served in accordance with the FEDERAL RULES OF CIVIL
PROCEDURE on June 23, 2021 upon the following:

VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED: 70201290000036289852
UNITED STATES OF AMERICA
DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
TREASURY ACCOUNT NUMBER: L31875545/12235946
P.O. BOX 149058
AUSTIN, TEXAS 78714-9058
VIA FAX
FAX: (512) 342-7230

VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED: 70201290000036289869
UNITED STATES OF AMERICA
DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
ATTN: GILBERTO SANTOS AND DANIEL VAZQUEZ, ACTING MANAGER
ADMINISTRATIVE WAGE GARNISHMENT HEARINGS SECTION
TREASURY ACCOUNT NUMBER: L31875545/12235946
P.O. BOX 979128 AND 979101
ST. LOUIS, MO 63197-9000

VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED: 70201290000036289876
COAST PROFESSIONAL, INC.
TREASURY DEBT ID NUMBER: L31875545
P.O. BOX 245
GENESCO, NY 14454
VIA E-MAIL:
BFS@COASTPROFESSIONAL.COM
VIA FAX
FAX: (800) 579-6795

VIA EMAIL
EMAIL: AWG.HEARINGS@FISCAL.TREASURY.GOV



                                                 BY: /S/ Jason F. DeSouza
                                                 JASON F. DESOUZA

                                             8
NORRIS - COMPLAINT FOR TRO- JFD/RBE/PTB/SG
